—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about July 11, 1996, which granted plaintiff’s motion to renew and reargue a prior order, same court and Justice, dismissing the complaint for lack of evidence of a serious injury within the meaning of Insurance Law § 5102 (d), *80and thereupon reinstated the complaint, unanimously affirmed, without costs.
The IAS Court correctly apprehended that on defendants’ prior motion for summary judgment, it improperly imposed on plaintiff a burden of adducing proof of a serious injury. As the parties moving for summary judgment, it was defendants’ burden to present evidence, in competent form, sufficient to establish that plaintiff did not sustain a serious injury; having failed to meet that burden, plaintiff was not required to come forward with proof that he did sustain serious injury (Rodriguez v Goldstein, 182 AD2d 396). Concur—Rosenberger, J. P., Ross, Williams, Mazzarelli and Andrias, JJ.